Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  
Double Patenting
2. 	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

3.    	Claims 1-8 are rejected on the ground of non-statutory obviousness-type double patenting as being un-patentable over claims 1-8 of Patent 10,805,891. Although the conflicting claims are not identical, they are not patentably distinct from each other because all the limitations of claim 2 and 6 of the standing Application are included in claims 1 and 7 of Patent 10,805,891. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have been motivated to produce claims 1-8 of the standing Application from claims 1-8 of Patent 10,805,891 for the purpose of producing broader claims.  Furthermore, it is recognized that claims 1-8 of the standing Application are anticipated from claims 1-8 of the Patent.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to be motivated to produce the limitation cited in the standing Application based on the claims disclosed in the Patent.
The dependent claims depend on claims 2 and 5, therefore, the dependent claims are rejected as well.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.







5.	Claim(s) 1 and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by (Bagheri et al (USPGPUB 2016/0044620.)

Regarding claim 1, Bagheri et al disclose synchronization between user equipment (UEs) in a network supporting device-to-device (D2D) communication (see abstract, Fig. 3 & 7, para: 0044-0045, 0131, UE establishing D2D communication with an additional UE), the method comprising: 
identifying, by a UE, whether the UE is in coverage of a base station (see Fig. 2, 3, 7, 15 & 17, para: 0031, 0049 & 0105, UE identified as being in-coverage of cell/BS); 
identifying whether a D2D synchronization signal is received from at least one UE, based on the UE being out of coverage of the base station (see Fig. 2, 3, 7, 15 & 17, para: 0031, 0049 & 0105, UE identified as being out-coverage of cell/BS); and
transmitting a D2D synchronization signal in at least one subframe for D2D synchronization signal transmission (see Fig. 9, para: 0057, 0070, 0084, 0099, communicating synch signal via subframes for D2DSS),  when no synchronization signal is received from any terminal and the UE is out of coverage of the base station (see abstract, para: 0047, 0049, 0050, 0053, 0110, received synch is out of coverage of cell/eNB.)  

Regarding claim 5,  Bagheri et al disclose a user equipment (UE) of supporting device-to-device (D2D) communication (see abstract, Fig. 3 & 7, para: 


0044-0045, 0131, UE establishing D2D communication with an additional UE),  , the UE comprising: 
a radio processing device configured to transmit to and receive from base stations and other terminals (see Fig. 1, 7, 30 and 31, UE devices include memory, processor and transmit and receive devices); 
a memory configured to store control data (see Fig. 30); and 
at least one processor configured to control the radio processing device (see Fig. 30 and 31, para: 0007, 0119, 0121, 0130), 
wherein the at least one processor is further configured to (see Fig. 30 and 31, para: 0007, 0119, 0121, 0130),  : 
identify whether the UE is in coverage of a base station (see Fig. 2, 3, 7, 15 & 17, para: 0031, 0049 & 0105, UE identified as being in-coverage of cell/BS); - 84 -0203-1712-1 (MJ-201503-045-1-US1, YPF201505-0005/US-CA) 
identify whether a D2D synchronization signal is received from at least one UE, based on the UE being out of coverage of the base station (see Fig. 2, 3, 7, 15 & 17, para: 0031, 0049 & 0105, UE identified as being out-coverage of cell/BS); and 
transmit a D2D synchronization signal in at least one subframe for D2D synchronization signal transmission (see Fig. 9, para: 0057, 0070, 0084, 0099, communicating synch signal via subframes for D2DSS),  when no synchronization signal is received from any terminal and the UE is out of coverage of the base station (see abstract, para: 0047, 0049, 0050, 0053, 0110, received synch is out of coverage of cell/eNB.)    


Allowable Subject Matter
6.	Claims 2-4 and 6-8 contain allowable subject matter over prior art.
7.	Claims 2-4 and 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	The following is a statement of reasons for the indication of allowable subject matter:  The prior art fail to teach the particular limitation in combination with all the other limitations of the claim with respect to claim 2 and 6, transmitting the D2D synchronization signal in at least one subframe for D2D synchronization signal transmission, if the received D2D synchronization signal power from the third UE is less than predetermined threshold value.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prenell P. Jones whose telephone number is 571 -272-3180. The examiner can normally be reached on 9:00-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hassan Phillips can be reached on 571 -272-3904. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Prenell P. Jones
/Prenell P Jones/
Examiner, Art Unit 2467 
June 9, 2022 

/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467